On petitition for rehearing — By the Court,
Whitman, J.
Lewis, C. J., concurring:
Upon petition for rehearing by respondent, it is insisted, that the statute of March 11th, 1867, is conclusive of this case, and that the language there used, as follows: “The proof or acknowledgment of every conveyance affecting any real estate, shall be taken by some one of the following officers.” * * * Among whom County Recorders are not mentioned, inhibits such officers from taking acknowledgments affecting any real estate.
It will be seen, upon examination, that the statute relied on is simply amendatory of the “Act concerning Conveyances,” approved November 5th, 1861; that the amendment touches entirely other matters than the point here presented ; and that as to such question, the language of the original and amended statutes is identical. Both the statutes upon which the opinion of this Court was based, were passed subsequently to that of November 5th, 1861, having been approved November 29th, 1861, and in the judgment of the Court, all can and should stand and be construed together, so as to make each effective.
*147If tbis view be correct, it cannot be shaken by the amendment of 1867, which, as has been stated, has not altered the law. Seeing, therefore, no 'reason for change in the original judgment, a rehearing is denied.